UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4368
DAVID ARTHUR NORTON, III,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                            (CR-00-84)

                  Submitted: November 26, 2003

                      Decided: January 23, 2004

    Before WILKINSON, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Randolph M. Lee, Charlotte, North Carolina, for Appellant. Jennifer
Marie Hoefling, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. NORTON
                              OPINION

PER CURIAM:

   In 2000, David Arthur Norton, III, pled guilty to manufacturing
counterfeit Federal Reserve Notes and aiding and abetting this
offense, in violation of 18 U.S.C. § 471, 2 (2000). The district court
sentenced him to six months of imprisonment, to be followed by two
years of supervised release. In February 2003, Norton’s probation
officer filed a petition to revoke Norton’s supervised release. The
petition alleged that Norton had violated the conditions of supervised
release in many ways, including failing to make court payments, fail-
ing to report for scheduled urinalysis, using cocaine and other illegal
substances, and failing to report for scheduled meetings with his pro-
bation officer. At his revocation hearing, Norton admitted the viola-
tions. Although Norton asked to continue on supervised release, the
court sentenced him to ten months in prison with a recommendation
that Norton participate in substance abuse treatment and be desig-
nated to a facility for that purpose.

   Norton timely appealed. His attorney has filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967), stating that, in his opinion,
there are no meritorious issues for appeal, but asserting that the dis-
trict court abused its discretion by revoking supervised release instead
of complying with Norton’s request to remain on supervised release.
Although Norton was advised of his right to file a pro se brief, he has
not filed such a brief.

   We review a sentence imposed upon the revocation of supervised
release for abuse of discretion. United States v. Davis, 53 F.3d 638,
642 (4th Cir. 1995). We discern no abuse of discretion and affirm.

   Norton admitted the charged violations; thus, a preponderance of
the evidence established that he committed the supervised release vio-
lations as alleged. The district court accordingly was statutorily autho-
rized to "revoke . . . supervised release, and require the defendant to
serve in prison all or part of the term of supervised release authorized
by statute for the [original offense] without credit for time previously
served on postrelease supervision." 18 U.S.C. § 3583(e)(3) (2000).
Because Norton’s conviction in 2000 for manufacturing of counterfeit
                       UNITED STATES v. NORTON                          3
Federal Reserve Notes and aiding and abetting this crime exposed
him to a maximum sentence of fifteen years, see 18 U.S.C. § 471, the
offense is a Class C felony. See 18 U.S.C. § 3559(a)(3) (2000). Where
the original offense is a Class C felony, the maximum term that can
be imposed upon supervised release is two years. See 18 U.S.C.
§ 3583(e)(3). Accordingly, after revoking Norton’s supervised
release, the district court was statutorily authorized to impose an
active prison term of up to two years.

   The sentencing guidelines suggest that Norton, whose criminal his-
tory category was Category II and whose 18 U.S.C. § 471 conviction
constituted a Grade C supervised release violation, should receive a
prison term of four to ten months. See U.S. Sentencing Guidelines
Manual § 7B1.1(a)(2), p.s. (2002). However, "Chapter 7’s policy
statements are . . . non-binding, advisory guides to district courts in
supervised release proceedings." Davis, 53 F.3d at 642. Thus, a court
is free to exercise its discretion and, upon revocation of supervised
release, sentence a defendant to imprisonment of up to the statutory
maximum allowable. Id. at 642-43.

   Here, the court followed the guidelines and sentenced Norton not
only within the statutory maximum, but also within the suggested
guideline range. We find that the district court did not abuse its dis-
cretion by revoking supervised release and imposing a ten-month sen-
tence instead of complying with Norton’s request for continued
supervised release.

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm. The
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on the client. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED